On Motion for Rehearing
PER CURIAM:
The appellant filed a motion for rehearing or, in the alternative, to transfer this cause to the Supreme Court It is pointed out that we did not specifically rule upon appellant’s assertion that the court erred in refusing to give an instruction offered by the plaintiff, which is as follows:
“The Court instructs the jury that under the law it is presumed where a real estate broker having an exclusive listing on real estate shows the property to one who later purchases said property, that the broker was the procuring cause, and the burden of proving that said purchaser was not procured by said broker is upon the defendants to show by a preponderance of the evidence.”
*635The court properly refused the instruction as the burden of proof was upon the plaintiff throughout the trial, and for the further reason that it is improper in a civil case to instruct on any presumption where there is evidence on the subject, and such instruction should not be given. Nuckols v. Andrews Investment Company, Mo.App., 364 S.W.2d 128, and cases therein cited.
Otherwise the points raised in the motion are but repetitious of those presented by brief and argument, which were passed upon. We find them also without merit.
The motion for rehearing and the alternative motion for transfer to the Supreme Court are overruled.
RUDDY, P. J., and WOLFE and ANDERSON, JJ., concur.